Title: From Thomas Jefferson to Thomas Mann Randolph, 3 June 1803
From: Jefferson, Thomas
To: Randolph, Thomas Mann


          
            Dear Sir
            Washington June 3. 1803.
          
          My previous letter of this day’s date (now gone to the post office) gave you information of mr Carr’s situation to June 1. 6 aclock P.M. a letter from mr Hollins, 12 hours later, (yesterday morning) who had sat up with him the preceding night, says he was better, & he began to have hopes he might recover. Adieu.
          
            Th: Jefferson
          
        